DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/17/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 stand rejected. Claim 17-20 are newly added. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 5/17/2021, with respect to the rejection(s) of claim(s) 1-16 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Interpretation
Claim 1 recites “wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot”. For purpose of examination between the first and second pot, it is interpreted that the first and second pot are in opposite positions between the first and second configurations. In other words, the upper pot in the first configuration must be the first or second pot. And in the second configuration, the first pot 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meder (US2015/0129411) in view of Johnson et al. (US2018/0280838; hereinafter “Johnson”), Pradeep et al. (US2014/0216993; hereinafter “Pradeep”), and Allergy (NPL Allergy & Air – Water Filters: The Many Ways to Purify Your Drinking Water).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-3, 7-15, Meder discloses a water purification kit (See Meder par. [1-2]; purification of liquids to provide clean potable water) comprising: 
A) a first pot (See Meder Fig. 1, par. [19-20]; either chamber 102 or chamber 110 being the first pot.);
B) a second pot (See Meder Fig. 1, par. [19-20]; the other of chamber 102 or chamber 110 being the other second pot);
C) a filter (See Meder par. [60-61], Fig. 6; auxiliary baffle that separates high purity steam from droplets of contaminated water by creating a barrier);
D) a condensation collector (See Meder par. [36], Fig. 2-3; condensation lid that provides a closed environment for the steam to condense on the condensation lid);
E) wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other);
G) wherein, in the second configuration, the upper pot and the lower pot form a water distillation system in which the condensation collector is disposed between the upper pot and the lower pot such that the condensation collector is configured to collect condensation resulting from steam generated by the lower pot (See Meder Fig. 1-3/4a-b/6-7, par. [36, 49-59]; condensation lid 16 is located between the two pots, the boiling vessel is filled with raw water, placed on a heat source, where the steam travels to the condensation area and onto the condensation surface), the upper pot is fluidly coupled to the lower pot and is configured to receive a first amount of undistilled water (See Meder par. [20], Fig. 1-7; the cooling vessel 110 is provided and contains cool water to act as a heat sink and increase the rate of steam condensation), the lower pot is configured to receive a second amount of undistilled water from the upper (See Meder par. [21-22, 50, 57]; boiling vessel is partially filled with raw water. The cooling vessel removes heat from the steam and turns the steam into distillate, and further contains water that can be used for cooling the steam back into liquid water when placed on top of the condensation chamber), and the lower pot is configured to receive thermal energy to heat the second amount of undistilled water to a temperature above an evaporating point of the water (See Meder Fig. 7-8, par. [49-59]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor), such that at least a portion of the second amount of undistilled water is converted to steam and thereafter collected by the condensation collector (See Meder Fig. 7-8, par. [49-59]; steam is then cooled and converted into condensation).
Meder does not disclose F) wherein, in the first configuration, the upper pot and the lower pot form a water filtration system in which water flows from the upper pot, through the filter, and into the lower pot, the water being converted to filtered water upon flowing through the filter, and wherein the lower pot at least temporarily collects the filtered water.
However, Meder does indicate that the system may be designed so that parts and components can be assembled in various configuration (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations). 
Johnson relates to the prior art by also purifying water via a water filtration system (See Johnson abstract, par. [3]), and further discloses a gravity filter, where there may be an upper container and a lower container. The fluid will feed into the upper container 107, which then flows through filters 111/117 to create a filtered fluid that collects in the lower chamber 109 (See Johnson Fig. 3-7, 13, 22, par. [71-74]; i.e. the lower container is receiving fluid from the upper container).
Pradeep relates to the prior art by also disclosing a water purification method to provide clean drinking water (See Pradeep abstract, par. [5]), and further indicates that a major advantage of gravity filtration techniques for microorganism removal is the low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7])
Allergy relates to the prior art by disclosing different way to purify drinking water. Allery discloses that when it comes to drinking water, everyone wants clean, great tasting water. For many families, a home water filter helps to provide them with pristine water that is free of odors, chemicals, lead and other potentially toxic substances. Despite the fact that many of these filters seem identical, there are significant differences between the many types and brands. All water filters are not identical. Filter quality varies from one brand to another, each one eliminating a specific set of contaminants. Just because a filter is “NSF Certified,” it is not guaranteed to remove any specific contaminant. Some filters rely on multiple technologies in order to remove contaminants, while others utilize a single type (See Allergy Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Meder’s multiple pot/container system (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other) with an alternative water purification configuration of Johnson’s stacked containers that utilizes gravity filtration (See Johnson Fig. 3-7, 13, 22, par. [71-74]), in order to provide the major advantage of gravity filtration techniques for microorganism removal of low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7]). Since Allergy indicates that not all water filters are identical such as brands each eliminating specific set of contaminants, NSF Certified filters are not guaranteed to remove any specific contaminants, and some filters rely on multiple technologies in order to remove contaminants, while others utilize a single type (See Allergy Pg1).
Additionally, the reduction of electricity consumption further reduces the cost of the water purification process. Since Meder looks to purify water and further indicates that the containers may be assembled in various configurations (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations), and further is shown to utilize a heat source (i.e. requires combustion of a fuel source which will increase water purification costs) (See Meder par. [50-51]; boiling of the fluid in order to generate a steam to purify the water). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included
Claim 2: The kit according to claim 1, further comprising a lid and a latch mechanism, and wherein in the first configuration the latch mechanism locks the upper pot closed using the lid (See Johnson par. [67-68], Fig. 1-4, 9; lid 105/323 may further connect to the thread 333, which engages thread 332 of ring 307. This creates a mechanism to keep the container closed).
Claim 3: The kit according to claim 2, further comprising an air valve, the air valve being mounted on the lid or the upper pot, wherein when the lid is latched to the upper pot an air tight seal is formed (See Johnson Fig. 13/20A/20B, par. [68, 72, 76]; horizontal sealing edges 193 of sealing joint 187 allow for tighter control, eliminating water leakage. The lid further has air vent stack 145.), and wherein the air valve is configured to allow pressurized air to flow into the upper pot when the air tight seal is formed to pressurize an interior of the upper pot, wherein pressurization of the interior of the upper pot causes an increased rate of water flow through the filter relative to when the interior of the upper pot is at ambient pressure (See Johnson par. [72]; the air vent stack 145 allows the container to normalize air pressure in the sealed lower chamber 109, which allows the water level to rise and fall.).
Claim 7: The kit according to claim 1, wherein the condensation collector is a collection plate, and wherein the collection plate is disposed between the upper pot and the lower pot in the second configuration (See Meder par. [36], Fig. 2-3; condensation lid 16/auxiliary baffle 40. The condensation device is between the pots.).
Claim 8: The kit according to claim 7 wherein, in operation, the steam condenses on a bottom of the upper pot and preheats the undistilled water in the upper pot, and wherein condensation on the bottom of the upper pot drips onto the collection plate (See Meder Fig. 7-8, par. [51, 57]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor. The steam is then cooled underneath the upper pot, and converted into condensation).
Claim 9: The kit according to claim 1, further comprising a valve configured to regulate a flow of undistilled water from the upper pot to the lower pot (See Johnson Fig. 13, par. [71]; float valve 159 that feeds water into float valve 130 which dispenses unpurified water 132 into upper chamber 107).
Claim 10: The kit according to claim 9, wherein the valve includes a float that is responsive to water level in the lower pot and that actuates the valve to regulate flow of water from upper pot to lower pot (See Johnson Fig. 13, par. [71]; float valve 159 that feeds water into float valve 130 which dispenses unpurified water 132 into upper chamber 107).
Claim 11: The kit according to claim 1, wherein the first pot is the upper pot in the first and second configurations and the second pot is the lower pot in the first and second configurations (See Meder Fig. 1; chamber 102 being on the bottom, while chamber 110 being on top. See combination supra.).
Claim 12: The kit according to claim 1, wherein the first pot is the upper pot in the first configuration and is the lower pot in the second configuration, and wherein the second pot is the lower pot in the first configuration and is the upper pot in the second configuration (See combination supra. See Meder Fig. 7-8, par. [51, 57]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor.).
Claim 13: The kit according to claim 1, wherein water purification occurs at a rate of less than 20 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).
Claim 14: The kit according to claim 1, wherein water purification occurs at a rate of less than 10 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).
Claim 15: The kit according to claim 1, wherein water purification occurs at a rate of less than 5 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meder, Johnson, and Pradeep, as applied to claim 3 above, and further in view of Karalis et al. (US2005/0205129; hereinafter “Karalis”) and Brandt (NPL – Presta Vs Schrader Valves), with evidence by Wang (US2012/0204973).
Applicant’s claims are directed towards an apparatus.
Regarding claims 4-6; the combination of Meder, Johnson, and Pradeep discloses the kit according to claim 3 (See combination supra)
The combination does not disclose wherein the air valve is a pneumatic tire valve having a valve stem, wherein the valve stem has a diameter of approximately 8 millimeters, wherein the valve stem is configured to receive a female fitting of a bicycle tire pump to receive the pressurized air from the bicycle tire pump.
However, the combination indicates that there is a necessity to providing venting the excess pressure in the lower chamber so that an ambient pressure can be maintained to avoid creating a vacuum (See Johnson par. [9]). The combination further indicates providing venting via a pipe (See Johnson Fig. 15, par. [72]; air vent stack 145).
Karalis discloses an apparatus for rapidly venting fluid once initiated (See Karalis par. [2]). Karalis further indicates that Schrader valves are a known venting mechanism for relieving pressure and/or moving fluid from one volume to another (See Karalis par. [3]).
Brandt discloses Schrader valves are more robust, universally used, and have an easily removable core. Their spring closure makes them simpler to use because one needs only to press the inflation chuck onto them at an automobile service station. For hand pumps, a screwed or lever chuck provides the valve depressor. The depressor not only makes inflation easier but is necessary to read back pressure in the tire. (See Brandt Pg1).
Furthermore, Wang indicates that Schrader valves are also called the American valve having an outer diameter of 8 mm and used on virtually every motor vehicle in the world today (See Wang par. [4]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that looks to vent out their system, and further utilize a Schrader valve, since Karalis indicates that Schrader valves are a known venting mechanism for relieving pressure and/or moving fluid from one volume to another (See Karalis par. [3]), while Brandt suggests that Schrader valves are more robust, universally used, and have an easily removable core. Their spring closure makes them simpler to use because one needs only to press the inflation chuck onto them at an automobile service station. For hand pumps, a screwed or lever chuck provides the valve depressor. The depressor not only makes inflation easier but is necessary to read back pressure in the tire. (See Brandt Pg1). The Schrader valve is further known to contain a diameter of 8 mm, as they are a standard American valve utilized across the world (See Wang par. [4])
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included
Claim 5: The kit according to claim 3, wherein the air valve is a Schrader valve (See combination supra. See Karalis par. [3]; Schrader valves).
Claim 6: The kit according to claim 3, wherein the air valve comprises a valve stem configured to receive a female fitting of a tire pump (See Brandt Pg1; Schrader are utilized on bicycles. The bicycle tires contain female fittings).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meder (US2015/0129411) in view of Johnson et al. (US2018/0280838; hereinafter “Johnson”), Pradeep et al. (US2014/0216993; hereinafter “Pradeep”), and Allergy (NPL Allergy & Air – Water Filters: The Many Ways to Purify Your Drinking Water).
Applicant’s claims are directed towards an apparatus.
Regarding claims 16-18 and 20, Meder discloses a multi-configuration water purification system (See Meder par. [61]; designed so that it could be assembled in multiple configurations) comprising:
A) a first pot (See Meder Fig. 1, par. [19-20]; either chamber 102 or chamber 110 being the first pot.);
B) a second pot (See Meder Fig. 1, par. [19-20]; the other of chamber 102 or chamber 110 being the other second pot);
C) a filter (See Meder par. [60-61], Fig. 6; auxiliary baffle that separates high purity steam from droplets of contaminated water by creating a barrier);
D) a condensation collector (See Meder par. [36], Fig. 2-3; condensation lid that provides a closed environment for the steam to condense on the condensation lid);
E) wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other)
G) wherein, in the second configuration, the upper pot and the lower pot form a water distillation system in which the condensation collector is disposed between the upper pot and the lower pot such that the condensation collector is configured to collect condensation resulting from steam generated by the lower pot (See Meder Fig. 1-3/4a-b/6-7, par. [36, 49-59]; condensation lid 16 is located between the two pots, the boiling vessel is filled with raw water, placed on a heat source, where the steam travels to the condensation area and onto the condensation surface), the upper pot is fluidly coupled to the lower pot and is configured to receive a first amount of undistilled water (See Meder par. [20], Fig. 1-7; the cooling vessel 110 is provided and contains cool water to act as a heat sink and increase the rate of steam condensation), the lower pot is configured to receive a second amount of undistilled water from the upper pot (See Meder par. [21-22, 50, 57]; boiling vessel is partially filled with raw water. The cooling vessel removes heat from the steam and turns the steam into distillate, and further contains water that can be used for cooling the steam back into liquid water when placed on top of the condensation chamber), and the lower pot is configured to receive thermal energy to heat the second amount of undistilled water to a temperature above an evaporating point of the water (See Meder Fig. 7-8, par. [49-59]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor), such that at least a portion of the second amount of undistilled water is converted to steam and thereafter collected by the condensation collector (See Meder Fig. 7-8, par. [49-59]; steam is then cooled and converted into condensation).
Meder does not disclose F) wherein, in the first configuration, the upper pot and the lower pot form a water filtration system in which water flows from the upper pot, through the filter, and into the lower pot, the water being converted to filtered water upon flowing through the filter, and wherein the lower pot at least temporarily collects the filtered water.
However, Meder does indicate that the system may be designed so that parts and components can be assembled in various configuration (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations). 
Johnson relates to the prior art by also purifying water via a water filtration system (See Johnson abstract, par. [3]), and further discloses a gravity filter, where there may be an upper container and a lower (See Johnson Fig. 3-7, 13, 22, par. [71-74]; i.e. the lower container is receiving fluid from the upper container).
Pradeep relates to the prior art by also disclosing a water purification method to provide clean drinking water (See Pradeep abstract, par. [5]), and further indicates that a major advantage of gravity filtration techniques for microorganism removal is the low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7]).
Allergy relates to the prior art by disclosing different way to purify drinking water. Allery discloses that when it comes to drinking water, everyone wants clean, great tasting water. For many families, a home water filter helps to provide them with pristine water that is free of odors, chemicals, lead and other potentially toxic substances. Despite the fact that many of these filters seem identical, there are significant differences between the many types and brands. All water filters are not identical. Filter quality varies from one brand to another, each one eliminating a specific set of contaminants. Just because a filter is “NSF Certified,” it is not guaranteed to remove any specific contaminant. Some filters rely on multiple technologies in order to remove contaminants, while others utilize a single type (See Allergy Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Meder’s multiple pot/container system (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other) with an alternative water purification configuration of Johnson’s stacked containers that utilizes gravity filtration (See Johnson Fig. 3-7, 13, 22, par. [71-74]), in order to provide the major advantage of gravity filtration techniques for microorganism removal of low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7]). Since Allergy indicates that not all water filters are identical such as brands each eliminating specific set of contaminants, NSF Certified filters are not guaranteed to remove any specific contaminants, and some filters rely on multiple technologies in order to remove contaminants, while others utilize a single type (See Allergy Pg1).
Additionally, the reduction of electricity consumption further reduces the cost of the water purification process. Since Meder looks to purify water and further indicates that the containers may be (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations), and further is shown to utilize a heat source (i.e. requires combustion of a fuel source which will increase water purification costs) (See Meder par. [50-51]; boiling of the fluid in order to generate a steam to purify the water). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included
Claim 17: The multi-configuration water purification system of claim 16, further comprising a lid and a latch mechanism, and wherein in the first configuration the latch mechanism locks the upper pot closed using the lid (See Johnson par. [67-68], Fig. 1-4, 9; lid 105/323 may further connect to the thread 333, which engages thread 332 of ring 307. This creates a mechanism to keep the container closed).
Claim 18: The multi-configuration water purification system of claim 17, further comprising an air valve, the air valve being mounted on the lid or the upper pot, wherein when the lid is latched to the upper pot an air tight seal is formed (See Johnson Fig. 13/20A/20B, par. [68, 72, 76]; horizontal sealing edges 193 of sealing joint 187 allow for tighter control, eliminating water leakage. The lid further has air vent stack 145.), and wherein the air valve is configured to allow pressurized air to flow into the upper pot when the air tight seal is formed to pressurize an interior of the upper pot, wherein pressurization of the interior of the upper pot causes an increased rate of water flow through the filter relative to when the interior of the upper pot is at ambient pressure (See Johnson par. [72]; the air vent stack 145 allows the container to normalize air pressure in the sealed lower chamber 109, which allows the water level to rise and fall.).
Claim 20: The multi-configuration water purification system of claim 16, wherein water purification occurs at a rate of less than 20 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meder, Johnson, and Pradeep, as applied to claim 18 above, and further in view of Karalis et al. (US2005/0205129; hereinafter “Karalis”) and Brandt (NPL – Presta Vs Schrader Valves), with evidence by Wang (US2012/0204973).
Applicant’s claims are directed towards an apparatus.
Regarding claims 19; the combination of Meder, Johnson, and Pradeep discloses the multi-configuration water purification system of claim 18 (See combination supra).
The combination does not disclose wherein the air valve is a pneumatic tire valve having a valve stem, wherein the valve stem has a diameter of approximately 8 millimeters, wherein the valve stem is configured to receive a female fitting of a bicycle tire pump to receive the pressurized air from the bicycle tire pump.
However, the combination indicates that there is a necessity to providing venting the excess pressure in the lower chamber so that an ambient pressure can be maintained to avoid creating a vacuum (See Johnson par. [9]). The combination further indicates providing venting via a pipe (See Johnson Fig. 15, par. [72]; air vent stack 145).
Karalis discloses an apparatus for rapidly venting fluid once initiated (See Karalis par. [2]). Karalis further indicates that Schrader valves are a known venting mechanism for relieving pressure and/or moving fluid from one volume to another (See Karalis par. [3]).
Brandt discloses Schrader valves are more robust, universally used, and have an easily removable core. Their spring closure makes them simpler to use because one needs only to press the inflation chuck onto them at an automobile service station. For hand pumps, a screwed or lever chuck provides the valve depressor. The depressor not only makes inflation easier but is necessary to read back pressure in the tire. (See Brandt Pg1).
Furthermore, Wang indicates that Schrader valves are also called the American valve having an outer diameter of 8 mm and used on virtually every motor vehicle in the world today (See Wang par. [4]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that looks to vent out their system, and further utilize a Schrader valve, since Karalis indicates that Schrader valves are a known venting mechanism for relieving pressure and/or moving fluid from one volume to another (See Karalis par. [3]), while Brandt suggests that Schrader valves are more robust, universally used, and have an easily removable core. Their spring closure (See Brandt Pg1). The Schrader valve is further known to contain a diameter of 8 mm, as they are a standard American valve utilized across the world (See Wang par. [4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnston (2004/0055301) – water displacement apparatus, that has a condenser configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779